DETAILED ACTION
This Office action is in response to the Application filed on February 28, 2020. An action on the merits follows. Claims 1-20 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 9 and 18 are objected to because of the following informalities: 
Line 2 of claim 9 recites "a tomography (CT)". However, the acronym CT is undefined in the claims. To clarify that the acronym means computed tomography (CT), the examiner suggests amending "a tomography (CT)" in line 2 of claim 9 to "a computed tomography (CT)". Line 2 of claim 18 recites "a tomography (CT)". However, . Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dellis et al. (U.S. PG Publication No. 2005/0251006 A1), hereafter referred to as Dellis, in view of McCoy et al. (U.S. PG Publication No. 2014/0029818 A1), hereafter referred to as McCoy.

Regarding claim 1, Dellis discloses an apparatus comprising at least one processor (Par. [0020]: FIG. 1 shows a system 100 enabling remote post-processing of medical images… The system 100 includes a medical imaging system 102, a security layer 104, a communication link 106 (e.g., a public telecommunication network), and one or more post-processing systems 108; Par. [0034-35]: FIG. 5 is a more detailed block diagram of post-processing system 108… FIG. 6 is a more detailed block diagram of processing unit 506. Processing unit 506 includes… a processing unit, such as a microprocessor 604… Microprocessor 604 processes requests communicated to processing unit 506. Microprocessor 604 uses memory 606 while processing the request. Operating system 608 provides technologist 504 an interface for remotely accessing the request and performing post-processing operations on medical imaging system 102 from a remote location. Information (e.g., medical images) is displayed on display unit 610 and a user input (e.g., keyboard) may be provided to control processing unit 506), the at least one processor being configured to:
receive an input signal from a radiology scanner device (Par. [0021-23]: Medical imaging system 102 is connected to post-processing system 108, which may be an entity performing post-processing remotely. Medical imaging system 102 may be an independent diagnostic unit performing operations including, for example, CT scan, X-ray, PET scan, MRI, etc… FIG. 2 is a block diagram of medical imaging system 102. As shown, medical imaging system 102 includes one or more medical imaging devices 202 and one or more workstations 204. Medical imaging device 202 performs scanning operations such as CT scans, X-rays, PET scans, MRI, etc., and stores the corresponding medical image information, including medical images within its memory; Par. [0039]: medical image information is acquired, and may include, for example, medical imaging device 202 (shown in FIG. 2) acquiring images of a patient. The images may be, for example, a Computer Tomography (CT), Medical Resonance Imaging (MRI), Ultrasound, or an X-ray image. The acquired image is stored in medical imaging system 102 (shown in FIG. 2), at 1004. This may include, for example, storing acquired images in medical imaging device 202 and/or workstation 204 (shown in FIG. 2). At 1006, request module 304 (shown in FIG. 3) in medical imaging system 102 generates a request for post-processing. The request for post-processing may be generated manually by the imaging operator performing imaging, or by a physician at the medical imaging system 102, or automatically, for example, upon completion of a scan; receive an input signal from a radiology scanner device (e.g. medical image information is acquired (i.e. input, captured, etc.) by using one or more medical imaging device 202, as shown in FIG. 2, for example, which acquires images of a patient by performing scanning operations (i.e. an input signal from a radiology scanner device), such as CT scans, X-rays, PET scans, MRI, etc., as indicated above), for example);
detect a type of a post processing imaging device connected to the apparatus (Par. [0023-24]: FIG. 2 is a block diagram of medical imaging system 102. As shown, medical imaging system 102 includes one or more medical imaging devices 202 and one or more workstations 204. Medical imaging device 202 performs scanning operations such as CT scans, X-rays, PET scans, MRI, etc., and stores the corresponding medical image information, including medical images within its memory (not shown), for example, a local drive, or on one or more workstations 204. Workstation 204 may be an internal or an external unit to medical imaging device 202… the medical images may be remotely accessed from medical imaging device 202 or from workstation 204. Also, the post-processing of these medical images may be performed on medical imaging device 202 or workstation 204… FIG. 3 is a more detailed block diagram of workstation 204. These sub-components of workstation 204, as shown in FIG. 3 may be used for facilitating post-processing. As shown, workstation 204 includes a user interface 302, a request module 304, a tracking module 306, a remote access module 308; Par. [0025-34]: an interface for receiving custom or user defined requests for post-processing. The requests received by request module 304 may be defined, for example, by one or more of the following parameters… Type of post-processing: Request module 304 further receives inputs to select between, for example, different types of processing, such as 3D post-processing, cardiac function analysis, advanced vessel analysis, virtual colonoscopy and cross-modality image fusion… FIG. 5 is a more detailed block diagram of post-processing system 108… remotely perform post-processing operations by remotely accessing medical imaging device 202 or workstation 204 via communication link 106. Technologist 504 remotely logs onto secure layer 104 of medical imaging system 102 via processing unit 506, and receives the request(s) for post-processing. The request(s) for post-processing may include specifications relating to the type of post-processing; Par. [0039-47]: remotely performing post-processing… medical image information is acquired, and may include, for example, medical imaging device 202 (shown in FIG. 2) acquiring images of a patient. The images may be, for example, a Computer Tomography (CT), Medical Resonance Imaging (MRI), Ultrasound, or an X-ray image. The acquired image is stored in medical imaging system 102 (shown in FIG. 2), at 1004. This may include, for example, storing acquired images in medical imaging device 202 and/or workstation 204 (shown in FIG. 2). At 1006, request module 304 (shown in FIG. 3) in medical imaging system 102 generates a request for post-processing. The request for post-processing may be generated manually by the imaging operator performing imaging, or by a physician at the medical imaging system 102, or automatically, for example, upon completion of a scan. As described herein, the request for post-processing may include specifications such as, the type of post-processing, response time… Based on these specifications, post-processing is performed… provide remote interpretation of the post-processed image by remotely consulting an expert at the processing unit… Further, medical imaging centers can optimize workflow by selecting a post-processing service based upon, for example, the type of processing to be performed; detect a type of a post processing imaging device connected to the apparatus (e.g. medical imaging system 102 is connected to post-processing system 108 (i.e. a post processing imaging device connected to the apparatus), such as an entity performing post-processing remotely, and generates request(s) for post-processing, for example, upon completion of a scan, and the request(s) for post-processing include specifications such as, the type of post-processing (i.e. detect a type of a post processing imaging device connected to the apparatus), and based on these specifications, post-processing is performed, as indicated above), for example);
reconstruct the input signal from the radiology scanner device; and
output the reconstructed input signal to the post processing imaging device (Par. [0023-24]: FIG. 2 is a block diagram of medical imaging system 102. As shown, medical imaging system 102 includes one or more medical imaging devices 202 and one or more workstations 204. Medical imaging device 202 performs scanning operations such as CT scans, X-rays, PET scans, MRI, etc., and stores the corresponding medical image information, including medical images within its memory (not shown), for example, a local drive, or on one or more workstations 204. Workstation 204 may be an internal or an external unit to medical imaging device 202… the medical images may be remotely accessed from medical imaging device 202 or from workstation 204. Also, the post-processing of these medical images may be performed on medical imaging device 202 or workstation 204… FIG. 3 is a more detailed block diagram of workstation 204. These sub-components of workstation 204, as shown in FIG. 3 may be used for facilitating post-processing. As shown, workstation 204 includes a user interface 302, a request module 304, a tracking module 306, a remote access module 308… User interface 302 supports un-processed and post-processed formats of medical imaging files. For example, user interface 302 recognizes image file formats… a remote viewer (in post-processing system 108)… VNC server… also supports an `http` based connection from a java enabled browser and automatically downloads an applet based viewer to connect to workstation 204 from post-processing system 108; Par. [0034-36]: FIG. 5 is a more detailed block diagram of post-processing system 108… remotely perform post-processing operations by remotely accessing medical imaging device 202 or workstation 204 via communication link 106… receives the request(s) for post-processing. The request(s) for post-processing may include specifications relating to the type of post-processing… FIG. 6 is a more detailed block diagram of processing unit 506. Processing unit 506 includes a network adaptor 602, a processing unit, such as a microprocessor 604, a memory 606, an operating system 608 and a display unit 610… interface for remotely accessing the request and performing post-processing operations on medical imaging system 102 from a remote location. Information (e.g., medical images) is displayed on display unit 610 and a user input (e.g., keyboard) may be provided to control processing unit 506… FIG. 7 is a block diagram of operating system 608. Operating system 608 includes a remote system viewer 702… Remote system viewer 702 provides a user with different functionality as described herein, such as, for example, viewing and co-browsing; reconstruct the input signal from the radiology scanner device and output the reconstructed input signal to the post processing imaging device (e.g. system includes interface (i.e. input/output) for accessing received request(s) for post-processing, as indicated above, and performs post-processing operations, including performing post-processing operations on acquired medical image information, such as acquired medical scan images (i.e. reconstruct the input signal from the radiology scanner device), which are displayed on display unit 610 (i.e. output the reconstructed input signal to the post processing imaging device), as indicated above, for example), but fails to teach the following as further recited in claim 1.
However, McCoy teaches reconstruct the input signal from the radiology scanner device into a format corresponding to the detected type of post processing imaging device; and
output the reconstructed input signal to the post processing imaging device (Par. [0015]: systems and methods for remote or centralized processing of image information to reconstruct images using data acquired during scans… image information acquired at a first location is forwarded to a second location remote from the first location for reconstructing an image based on the acquired image information from the first location… information acquired by a medical scanning system may be transmitted to a centralized processing center that is also in communication with a plurality of additional remote medical scanning systems from which the centralized processing center may also receive image information for different scanning processes or procedures… a processing center may communicate with a plurality of medical scanning systems via a cloud arrangement; Par. [0026-29]: operator console 114 is operably connected with the image capturing unit 112 and configured for control of the image capturing unit 112 to administer a scan. The operator console 114 includes an input device(s), such as a keyboard, touchscreen, mouse, and/or joystick, configured to allow an operator to control a scanning device and/or enter information, as well as an output device, such as a display screen, to provide information to the operator regarding, for example, a scan under process, preliminary results of a scan, or a reconstructed image subsequently provided by the processing center 130… input module 140 is configured to receive image acquisition information as well as to determine and/or receive instruction regarding processing of the image acquisition information. The image acquisition information is then sent to the image reconstruction module 150, where an image is reconstructed using the image acquisition information. The output module 160 provides the reconstructed image to a viewer, for example, by transmitting the reconstructed image to a viewer, or, as another example, allowing a viewer access to the reconstructed image; Par. [0038-39]: the data reception module 144, for example, may perform an initial analysis of the data to determine the type, quality, and/or quantity of the data… the data reception module 144 may, in conjunction with the user interface module 142, identify an appropriate processing technique or techniques based on the received data… the data reception module 144 may receive the image acquisition data from the medical scanning system 110 in a standardized format. For example, the medical scanning system 110 may send information to the processing center 130 according a communication protocol such as Digital Imaging and Communications in Medicine (DICOM). Use of data sent under a standard protocol, such as DICOM, can help ensure a minimum standard for the data sent, as well as provide compatibility across different vendors… embodiments, however, allow the use of, for example, software from a first vendor to be used with imaging or scanning data acquired with a scanning device of a different, second vendor; Par. [0056-59]: After the image is reconstructed, the reconstructed image is transmitted to the output module 160. The output module 160 is configured to provide access to the image reconstructed at the processing center to at least one of the medical scanning system 110 or a requestor located remotely from the processing center… For example, the output module 160 may transmit a reconstructed image to the medical scanning system 110 or to another location for viewing and/or further manipulation or processing of the reconstructed image. Alternatively or additionally, the output module 160 may provide access to a user to view the reconstructed image from the processing center 130… user interface module 164 of the output module 160 is configured to allow or facilitate interaction between a user or requestor of an image and the processing center 130 (for example, in conjunction or cooperation with a display at a user site communicatively coupled with the user interface module 164); Par. [0071-78]: computer 192, for example, receives a reconstructed image from the processing center, and is configured to allow an operator of the computer 192 to view the reconstructed image. The computer 192, in embodiments, is also configured to allow for post-processing manipulation of the reconstructed image, for example to allow a user to more easily study a given portion of the reconstructed image… FIG. 3 provides an example of the use of different types of devices that are administered by different parties and/or provided by different parties. For example, data may be provided to a central processing station in a standardized format so that a device operated by a first party and provided by a second party, may use software of a third party… the processing center 310 may provide processing services using software of a first vendor and scanning data from a system designed or provided by a second scanner of a second vendor. For example, compatibility issues that otherwise may present use of such software from a first vendor and scanning data form a system provided by a second vendor may be addressed by providing data to the processing center 310 in a standardized format. DICOM, also discussed above, provides one example of such a standardized format, though other standardized formats may be used; Par. [0087-94]: workstation 430 may be similar in certain respects to the operator console 420, and includes an input 432, a display 434, and a communication module 436, and a processor 438. The communication module 436, for example, may include a high-speed internet connection configured to receive one or more reconstructed images from a processing center. The processor 438 or the workstation 430 may be utilized, for example, to perform post-processing manipulation of a reconstructed image provided by the processing center… the image reconstruction software available at or to a central processing system… a request for processing imaging data is received. Such a request, for example, may include data acquired during a scan. The data may be provided in a standardized format, such as DICOM, or may be provided in a non-standardized format, as discussed above, for example. In alternate embodiments, the data may be provided at a different point in the method. The request and data for example, may be received by a central processing system from a medical scanning system located remotely from the central processing system… the image is reconstructed. For example, a processing module of the central processing system may utilize a program or programs from a software library module corresponding to the requested or specified processing technique to reconstruct the image using the provided image acquisition data. At 520, a preview of the reconstructed image is presented to the user, for example via a user interface of an output module of the central processing system; reconstruct the input signal from the radiology scanner device into a format corresponding to the detected type of post processing imaging device (e.g. a request for processing imaging data is received, in which such a request, for example, includes data acquired during a scan (i.e. the input signal from the radiology scanner device), including information acquired by a medical scanning system is transmitted to a centralized processing center that is also in communication with a plurality of additional remote medical scanning systems from 
Dellis and McCoy are considered to be analogous art because they pertain to medical imaging and diagnosis using image processing techniques. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the system enabling remote post-processing of 

Regarding claim 2, claim 1 is incorporated and the combination of Dellis and McCoy, as a whole, teaches the apparatus (Dellis, Fig. 1), wherein the apparatus comprises a stand-alone device removably coupled between the radiology scanner device and the post processing imaging device (Dellis, Par. [0020-22]: FIG. 1 shows a system 100 enabling remote post-processing of medical images… The system 100 includes a medical imaging system 102… a communication link 106 (e.g., a public telecommunication network), and one or more post-processing systems 108… Medical imaging system 102 is connected to post-processing system 108, which may be an entity performing post-processing remotely. Medical imaging system 102 may be an independent diagnostic unit performing operations including, for example, CT scan, X-ray, PET scan, MRI, etc… example of communication link 106 is public communication network, such as the Internet… the connection between medical imaging system 102 and post-processing system 108 is provided by a broadband Internet connection; Par. [0034]: FIG. 5 is a more detailed block diagram of post-processing system 108. Post-processing system 108 includes a data decryption module 502… Data decryption module 502 decrypts the encrypted post-processing information received from communication link 106… perform post-processing operations by remotely accessing medical imaging device 202 or workstation 204 via communication link 106; wherein the apparatus comprises a stand-alone device removably coupled between the radiology scanner device and the post processing imaging device (e.g. FIG. 1 (i.e. the apparatus) shows a system 100 enabling remote post-processing of medical images, including a medical imaging system 102, a communication link 106, which includes a connection (i.e. a stand-alone, separate, individual, etc., removably coupled device) between medical imaging system 102 and post-processing system 108 provided by a broadband Internet connecting device (i.e. a stand-alone device) and one or more post-processing systems 108 (i.e. a stand-alone device removably coupled between the radiology scanner device and the post processing imaging device), as shown below:

    PNG
    media_image1.png
    611
    843
    media_image1.png
    Greyscale
 ), for example).

 claim 4, claim 2 is incorporated and the combination of Dellis and McCoy, as a whole, teaches the apparatus (Dellis, Fig. 1), wherein the apparatus is a self contained edge device (Dellis, Par. [0020]: FIG. 1 shows a system 100 enabling remote post-processing of medical images in accordance with various embodiments of the present invention. The system 100 includes a medical imaging system 102, a security layer 104, a communication link 106… and one or more post-processing systems 108; Par. [0049-52]: embodiments of the present invention may be implemented or embodied in the form of a computer system. Examples of a computer system include a general-purpose computer, a programmed microprocessor, a micro-controller, a peripheral integrated circuit element, and other devices or arrangements of devices that are capable of implementing the various embodiments of the present invention… computer system may include a computer, an input device, a display unit and an interface, for example, for accessing the Internet. The computer may include a microprocessor. The microprocessor may be connected to a communication bus. The computer may also include a memory… The computer system executes a set of instructions that are stored in one or more storage elements, in order to process input data. The storage elements may also hold data or other information as desired or needed… The set of instructions may include various commands that instruct the processing machine to perform specific operations such as the processes of the various embodiments of the present invention; wherein the apparatus (e.g. Fig. 1) is a self contained edge device, including a computer system, for example, including a computer system executing a set of instructions that are stored 

Regarding claim 5, claim 2 is incorporated and the combination of Dellis and McCoy, as a whole, teaches the apparatus (Dellis, Fig. 1), wherein the at least one processor is configured to convert the input signal from the radiology scanner device into a user readable domain using a reconstruction protocol corresponding to the determined type of post processing imaging device (McCoy, Par. [0015]: systems and methods for remote or centralized processing of image information to reconstruct images using data acquired during scans… image information acquired at a first location is forwarded to a second location remote from the first location for reconstructing an image based on the acquired image information from the first location… information acquired by a medical scanning system may be transmitted to a centralized processing center that is also in communication with a plurality of additional remote medical scanning systems from which the centralized processing center may also receive image information for different scanning processes or procedures… a processing center may communicate with a plurality of medical scanning systems via a cloud arrangement; Par. [0026-29]: operator console 114 is operably connected with the image capturing unit 112 and configured for control of the image capturing unit 112 to administer a scan. The operator console 114 includes an input device(s), such as a keyboard, touchscreen, mouse, and/or joystick, configured to allow an operator to control a scanning device and/or enter information, as well as an output device, such as a display screen, to provide information to the operator regarding, for example, a scan under process, preliminary results of a scan, or a reconstructed image subsequently provided by the processing center 130… input module 140 is configured to receive image acquisition information as well as to determine and/or receive instruction regarding processing of the image acquisition information. The image acquisition information is then sent to the image reconstruction module 150, where an image is reconstructed using the image acquisition information. The output module 160 provides the reconstructed image to a viewer, for example, by transmitting the reconstructed image to a viewer, or, as another example, allowing a viewer access to the reconstructed image; Par. [0038-39]: the data reception module 144, for example, may perform an initial analysis of the data to determine the type, quality, and/or quantity of the data… the data reception module 144 may, in conjunction with the user interface module 142, identify an appropriate processing technique or techniques based on the received data… the data reception module 144 may receive the image acquisition data from the medical scanning system 110 in a standardized format. For example, the medical scanning system 110 may send information to the processing center 130 according a communication protocol such as Digital Imaging and Communications in Medicine (DICOM). Use of data sent under a standard protocol, such as DICOM, can help ensure a minimum standard for the data sent, as well as provide compatibility across different vendors… embodiments, however, allow the use of, for example, software from a first vendor to be used with imaging or scanning data acquired with a scanning device of a different, second vendor; Par. [0056-59]: After the image is reconstructed, the reconstructed image is transmitted to the output module 160. The output module 160 is configured to provide access to the image reconstructed at the processing center to at least one of the medical scanning system 110 or a requestor located remotely from the processing center… For example, the output module 160 may transmit a reconstructed image to the medical scanning system 110 or to another location for viewing and/or further manipulation or processing of the reconstructed image. Alternatively or additionally, the output module 160 may provide access to a user to view the reconstructed image from the processing center 130… user interface module 164 of the output module 160 is configured to allow or facilitate interaction between a user or requestor of an image and the processing center 130 (for example, in conjunction or cooperation with a display at a user site communicatively coupled with the user interface module 164); Par. [0071-78]: computer 192, for example, receives a reconstructed image from the processing center, and is configured to allow an operator of the computer 192 to view the reconstructed image. The computer 192, in embodiments, is also configured to allow for post-processing manipulation of the reconstructed image, for example to allow a user to more easily study a given portion of the reconstructed image… FIG. 3 provides an example of the use of different types of devices that are administered by different parties and/or provided by different parties. For example, data may be provided to a central processing station in a standardized format so that a device operated by a first party and provided by a second party, may use software of a third party… the processing center 310 may provide processing services using software of a first vendor and scanning data from a system designed or provided by a second scanner of a second vendor. For example, compatibility issues that otherwise may present use of such software from a first vendor and scanning data form a system provided by a second vendor may be addressed by providing data to the processing center 310 in a standardized format. DICOM, also discussed above, provides one example of such a standardized format, though other standardized formats may be used; Par. [0087-94]: workstation 430 may be similar in certain respects to the operator console 420, and includes an input 432, a display 434, and a communication module 436, and a processor 438. The communication module 436, for example, may include a high-speed internet connection configured to receive one or more reconstructed images from a processing center. The processor 438 or the workstation 430 may be utilized, for example, to perform post-processing manipulation of a reconstructed image provided by the processing center… the image reconstruction software available at or to a central processing system… a request for processing imaging data is received. Such a request, for example, may include data acquired during a scan. The data may be provided in a standardized format, such as DICOM, or may be provided in a non-standardized format, as discussed above, for example. In alternate embodiments, the data may be provided at a different point in the method. The request and data for example, may be received by a central processing system from a medical scanning system located remotely from the central processing system… the image is reconstructed. For example, a processing module of the central processing system may utilize a program or programs from a software library module corresponding to the requested or specified processing technique to reconstruct the image using the provided image acquisition data. At 520, a preview of the reconstructed image is presented to the user, for example via a user interface of an output module of the central processing system; wherein the at least one processor is configured to convert the input signal from the radiology scanner device into a user readable domain using a reconstruction protocol corresponding to the determined type of post processing imaging device (e.g. a request for processing imaging data is received, in which such a request, for example, includes data acquired during a scan (i.e. the input signal from the radiology scanner device), to receive one or more reconstructed images from a processing center, to perform post-processing manipulation of a reconstructed image provided by the processing center (i.e. reconstruct the input signal from the radiology scanner device), and performing an initial analysis of the data to determine the type of the data to identify an appropriate processing technique or techniques (i.e. protocols, methods, etc.) based on the received data (i.e. a reconstruction protocol corresponding to the determined type of post processing imaging device), including computer 192, for example, which receives a reconstructed image from the processing center, to allow an operator (i.e. a user) of the computer 192 to view the reconstructed image and to allow for post-processing manipulation of the reconstructed image, including an output device, such as a display screen, to provide information to the operator (i.e. a user readable domain) regarding, 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 6, claim 2 is incorporated and the combination of Dellis and McCoy, as a whole, teaches the apparatus (Dellis, Fig. 1), wherein the at least one processor is further configured to determine an image reconstruction protocol from the detected type of post processing imaging device (McCoy, Par. [0015]: systems and methods for remote or centralized processing of image information to reconstruct images using data acquired during scans… image information acquired at a first location is forwarded to a second location remote from the first location for reconstructing an image based on the acquired image information from the first location… information acquired by a medical scanning system may be transmitted to a centralized processing center that is also in communication with a plurality of additional remote medical scanning systems from which the centralized processing center may also receive image information for different scanning processes or procedures… a processing center may communicate with a plurality of medical scanning systems via a cloud arrangement; Par. [0026-29]: operator console 114 is operably connected with the image capturing unit 112 and configured for control of the image capturing unit 112 to administer a scan. The operator console 114 includes an input device(s), such as a keyboard, touchscreen, mouse, and/or joystick, configured to allow an operator to control a scanning device and/or enter information, as well as an output device, such as a display screen, to provide information to the operator regarding, for example, a scan under process, preliminary results of a scan, or a reconstructed image subsequently provided by the processing center 130… input module 140 is configured to receive image acquisition information as well as to determine and/or receive instruction regarding processing of the image acquisition information. The image acquisition information is then sent to the image reconstruction module 150, where an image is reconstructed using the image acquisition information. The output module 160 provides the reconstructed image to a viewer, for example, by transmitting the reconstructed image to a viewer, or, as another example, allowing a viewer access to the reconstructed image; Par. [0038-39]: the data reception module 144, for example, may perform an initial analysis of the data to determine the type, quality, and/or quantity of the data… the data reception module 144 may, in conjunction with the user interface module 142, identify an appropriate processing technique or techniques based on the received data… the data reception module 144 may receive the image acquisition data from the medical scanning system 110 in a standardized format. For example, the medical scanning system 110 may send information to the processing center 130 according a communication protocol such as Digital Imaging and Communications in Medicine (DICOM). Use of data sent under a standard protocol, such as DICOM, can help ensure a minimum standard for the data sent, as well as provide compatibility across different vendors… embodiments, however, allow the use of, for example, software from a first vendor to be used with imaging or scanning data acquired with a scanning device of a different, second vendor; Par. [0056-59]: After the image is reconstructed, the reconstructed image is transmitted to the output module 160. The output module 160 is configured to provide access to the image reconstructed at the processing center to at least one of the medical scanning system 110 or a requestor located remotely from the processing center… For example, the output module 160 may transmit a reconstructed image to the medical scanning system 110 or to another location for viewing and/or further manipulation or processing of the reconstructed image. Alternatively or additionally, the output module 160 may provide access to a user to view the reconstructed image from the processing center 130… user interface module 164 of the output module 160 is configured to allow or facilitate interaction between a user or requestor of an image and the processing center 130 (for example, in conjunction or cooperation with a display at a user site communicatively coupled with the user interface module 164); Par. [0071-78]: computer 192, for example, receives a reconstructed image from the processing center, and is configured to allow an operator of the computer 192 to view the reconstructed image. The computer 192, in embodiments, is also configured to allow for post-processing manipulation of the reconstructed image, for example to allow a user to more easily study a given portion of the reconstructed image… FIG. 3 provides an example of the use of different types of devices that are administered by different parties and/or provided by different parties. For example, data may be provided to a central processing station in a standardized format so that a device operated by a first party and provided by a second party, may use software of a third party… the processing center 310 may provide processing services using software of a first vendor and scanning data from a system designed or provided by a second scanner of a second vendor. For example, compatibility issues that otherwise may present use of such software from a first vendor and scanning data form a system provided by a second vendor may be addressed by providing data to the processing center 310 in a standardized format. DICOM, also discussed above, provides one example of such a standardized format, though other standardized formats may be used; Par. [0087-94]: workstation 430 may be similar in certain respects to the operator console 420, and includes an input 432, a display 434, and a communication module 436, and a processor 438. The communication module 436, for example, may include a high-speed internet connection configured to receive one or more reconstructed images from a processing center. The processor 438 or the workstation 430 may be utilized, for example, to perform post-processing manipulation of a reconstructed image provided by the processing center… the image reconstruction software available at or to a central processing system… a request for processing imaging data is received. Such a request, for example, may include data acquired during a scan. The data may be provided in a standardized format, such as DICOM, or may be provided in a non-standardized format, as discussed above, for example. In alternate embodiments, the data may be provided at a different point in the method. The request and data for example, may be received by a central processing system from a medical scanning system located remotely from the central processing system… the image is reconstructed. For example, a processing module of the central processing system may utilize a program or programs from a software library module corresponding to the requested or specified processing technique to reconstruct the image using the provided image acquisition data. At 520, a preview of the reconstructed image is presented to the user, for example via a user interface of an output module of the central processing system; wherein the at least one processor is further configured to determine an image reconstruction protocol from the detected type of post processing imaging device (e.g. a request for processing imaging data is received, in which such a request, for example, includes data acquired during a scan (i.e. the input signal from the radiology scanner device), to receive one or more reconstructed images from a processing center, to perform post-processing manipulation of a reconstructed image provided by the processing center, and performing an initial analysis of the data to determine the type of the data to identify an appropriate processing technique or techniques (i.e. protocols, methods, etc.) based on the received data (i.e. a determine an image reconstruction protocol from the detected type of post processing imaging device), including computer 192, for example, which receives a reconstructed image from the processing center, to allow an operator of the computer 192 to view the reconstructed image and to allow for post-processing manipulation of the reconstructed image, as indicated above), for example).


Regarding claim 7, claim 2 is incorporated and the combination of Dellis and McCoy, as a whole, teaches the apparatus (Dellis, Fig. 1), wherein the at least one processor forms a processor module and the apparatus is scalable by stacking one or more processor modules into a cluster (Dellis, Par. [0020-22]: FIG. 1 shows a system 100 enabling remote post-processing of medical images… The system 100 includes a medical imaging system 102… a communication link 106 (e.g., a public telecommunication network), and one or more post-processing systems 108… Medical imaging system 102 is connected to post-processing system 108, which may be an entity performing post-processing remotely. Medical imaging system 102 may be an independent diagnostic unit performing operations including, for example, CT scan, X-ray, PET scan, MRI, etc… example of communication link 106 is public communication network, such as the Internet… the connection between medical imaging system 102 and post-processing system 108 is provided by a broadband Internet connection; wherein the at least one processor forms a processor module (Fig. 1, No. 108) and the apparatus is scalable by stacking one or more processor modules into a cluster (Fig. 1, No. 108) as shown below:

    PNG
    media_image2.png
    596
    830
    media_image2.png
    Greyscale
), for example.

Regarding claim 9, claim 2 is incorporated and the combination of Dellis and McCoy, as a whole, teaches the apparatus (Dellis, Fig. 1) wherein the radiology scanner device is one or more of a tomography [computed tomography] (CT), magnetic resonance (MR) imaging, and positron emission tomography (PET) image scanning device, XRay scanning device  (Dellis, Par. [0020-22]: FIG. 1 shows a system 100 enabling remote post-processing of medical images… The system 100 includes a medical imaging system 102… a communication link 106 (e.g., a public telecommunication network), and one or more post-processing systems 108… Medical imaging system 102 is connected to post-processing system 108, which may be an entity performing post-processing remotely. Medical imaging system 102 may be an independent diagnostic unit performing operations including, for example, CT scan, X-ray, PET scan, MRI, etc.).

 claim 10, claim 1 is incorporated and the combination of Dellis and McCoy, as a whole, teaches the apparatus (Dellis, Fig. 1) wherein a type of the radiology scanner device is different from the type of the post processing imaging device (McCoy, Par. [0015]: systems and methods for remote or centralized processing of image information to reconstruct images using data acquired during scans… image information acquired at a first location is forwarded to a second location remote from the first location for reconstructing an image based on the acquired image information from the first location… information acquired by a medical scanning system may be transmitted to a centralized processing center that is also in communication with a plurality of additional remote medical scanning systems from which the centralized processing center may also receive image information for different scanning processes or procedures… a processing center may communicate with a plurality of medical scanning systems via a cloud arrangement; Par. [0028]: Type of post-processing: Request module 304 further receives inputs to select between, for example, different types of processing, such as 3D post-processing; Par. [0071-78]: computer 192, for example, receives a reconstructed image from the processing center, and is configured to allow an operator of the computer 192 to view the reconstructed image. The computer 192, in embodiments, is also configured to allow for post-processing manipulation of the reconstructed image, for example to allow a user to more easily study a given portion of the reconstructed image… FIG. 3 provides an example of the use of different types of devices that are administered by different parties and/or provided by different parties. For example, data may be provided to a central processing station in a standardized format so that a device operated by a first party and provided by a second party, may use software of a third party… the processing center 310 may provide processing services using software of a first vendor and scanning data from a system designed or provided by a second scanner of a second vendor. For example, compatibility issues that otherwise may present use of such software from a first vendor and scanning data form a system provided by a second vendor may be addressed by providing data to the processing center 310 in a standardized format. DICOM, also discussed above, provides one example of such a standardized format, though other standardized formats may be used; wherein a type of the radiology scanner device is different from the type of the post processing imaging device (e.g. information acquired by a medical scanning system is transmitted to a centralized processing center, that is also in communication with a plurality of additional remote medical scanning systems, for example, from which the centralized processing center also receives image information for different scanning processes or procedures to perform different types of processing, including different types of devices that are administered by different parties and/or provided by different parties (i.e. a type of the radiology scanner device is different from the type of the post processing imaging device), as indicated above), for example). 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 11, is a corresponding method claim rejected as applied to the apparatus claim 1 above.

Regarding claim 12, claim 11 is incorporated and is a corresponding method claim rejected as applied to the apparatus claim 2 above.

Regarding claim 14, claim 12 is incorporated and is a corresponding method claim rejected as applied to the apparatus claim 4 above.

Regarding claim 15, claim 12 is incorporated and is a corresponding method claim rejected as applied to the apparatus claim 5 above.

Regarding claim 16, claim 12 is incorporated and is a corresponding method claim rejected as applied to the apparatus claim 6 above.

Regarding claim 17, claim 12 is incorporated and is a corresponding method claim rejected as applied to the apparatus claim 7 above.

Regarding claim 18, claim 12 is incorporated and is a corresponding method claim rejected as applied to the apparatus claim 9 above.

Regarding claim 19, claim 11 is incorporated and is a corresponding method claim rejected as applied to the apparatus claim 10 above.

claim 20, is a corresponding computer readable medium claim rejected as applied to the apparatus claim 1 above.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dellis, in view of McCoy, as applied to claim 1 above, and in further view of Karau et al. (U.S. PG Publication No. 2005/0113960 A1), hereafter referred to as Karau.

Regarding claim 3, claim 2 is incorporated and the combination of Dellis and McCoy, as a whole, teaches the apparatus (Dellis, Fig. 1), but fails to teach the following as further recited in claim 3.
However, Karau teaches wherein the input signal received from the radiology scanner device corresponds to a single slice signal or a time series of a same slice signal and the reconstructed output signal comprises one or more two dimensional image signals reconstructed from the input signal (Par. [0014-15]: an imaging system includes a first image data acquisition system configured to acquire medical images, and a computer coupled to the image data acquisition system and configured to generate a first series of images from image data acquired by the acquisition system to process series of images via a CAD algorithm… a machine readable medium, and a computer program stored on the medium and including routines for receiving an indication of examination type prior to any image data acquisition operation, acquiring a first series of images from a first imaging system, processing the first series of images in accordance with a CAD algorithm; Par. [0022-25]: " scan" of the object comprises a set of views made at different gantry angles, or view angles, during one revolution of the x-ray source and detector… In an axial scan, the projection data is processed to construct an image that corresponds to a two-dimensional slice taken through the object… Reconstruction algorithms… data is then processed to generate CT numbers and to construct an image that corresponds to a two-dimensional slice taken through the object; wherein the input signal received from the radiology scanner device corresponds to a single slice signal or a time series of a same slice signal and the reconstructed output signal comprises one or more two dimensional image signals reconstructed from the input signal (e.g. image data acquisition system to acquire medical images, and a computer coupled to the image data acquisition system, to generate a first series of images from image data acquired by the acquisition system including an axial (i.e. slice, cross-section, etc.) scan at different times (i.e. a time series of a same slice signal), in which projection data is processed to construct (i.e. reconstruct) an image that corresponds to a two-dimensional slice (i.e. a single slice signal) taken through the object (i.e. the input signal received from the radiology scanner device corresponds to a single slice signal or a time series of a same slice signal and the reconstructed output signal comprises one or more two dimensional image signals reconstructed from the input signal), as indicated above), for example).
Dellis, McCoy, and Karau are considered to be analogous art because they pertain to medical imaging and diagnosis using image processing techniques. Therefore, the combined teachings of Dellis, McCoy, and Karau, as a whole, would have rendered obvious the invention recited in claim 3 with a reasonable expectation of success in order to modify the system enabling remote post-processing of medical 

Regarding claim 13, claim 12 is incorporated and is a corresponding method claim rejected as applied to the apparatus claim 3 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dellis, in view of McCoy, as applied to claim 1 above, and in further view of Vosniak et al. (U.S. PG Publication No. 2013/0131422 A1), hereafter referred to as Vosniak.

Regarding claim 8, claim 2 is incorporated and the combination of Dellis and McCoy, as a whole, teaches the apparatus (Dellis, Fig. 1), but fails to teach the following as further recited in claim 8.
However Vosniak teaches wherein the apparatus is configured to be connected to a portable radiology scanner as the radiology scanner device (Par. [0045-46]: portions of the system 100 may be mounted inside a moveable structure with or without wheels in order to provide a portable or relocateable system… the system 100 may be an integrated system for the production, quality control distribution and imaging using PET; the apparatus (e.g. system 100) is configured to be connected to a portable radiology scanner as the radiology scanner device (e.g. portions of the system 100 are mounted inside a moveable structure with or without wheels in order to provide a portable or relocateable system (i.e. a portable device), in which the system 100 is an integrated system for the production and imaging (i.e. scanning) using PET (i.e. the apparatus is configured to be connected to a portable radiology scanner as the radiology scanner device), as indicated above), for example).
Dellis, McCoy, and Vosniak are considered to be analogous art because they pertain to medical imaging and diagnosis using image processing techniques. Therefore, the combined teachings of Dellis, McCoy, and Vosniak, as a whole, would have rendered obvious the invention recited in claim 8 with a reasonable expectation of success in order to modify the system enabling remote post-processing of medical images (as disclosed by Dellis) with wherein the apparatus is configured to be connected to a portable radiology scanner as the radiology scanner device (as taught by Vosniak, Abstract, Par. [0045-46]) to images that are more accurate and provide increased clinically relevant information (Vosniak, Abstract, Par. [0001-5, 47, 55]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668